PER CURIAM:
William Hamilton, Jr., appeals a district court order granting his motion filed under 18 U.S.C. § 3582(c)(2) (2006). Hamilton claims his counsel was ineffective for failing to ask the court to consider the sentencing factors under 18 U.S.C. § 3553(a) (2006). He also claims the court erred by not sua sponte considering the § 3553(a) factors, in light of Kimbrough v. United States, — U.S.-, 128 S.Ct. 558, 169 L.Ed.2d 481 (2007), Gall v. United States, -U.S.-, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007), and United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). Because Hamilton fails to show he was prejudiced by counsel’s conduct or that he was entitled to relief beyond the two-level reduction to his offense level, we affirm the district court’s order. We also deny Hamilton’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.